DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3-7 are pending in this application.
Claims 1, 3 and 7 are amended.
Claim 2 is cancelled.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Arguments
Applicant's arguments filed 04/13/2022 with respect to Lee and Mergens have been fully considered but they are not persuasive. Lee and Mergens teaches the limitation of amended independent claims 1 and 7. Lee and Mergens disclose a first capacitor (Mergens 1304, fig.14) connected between a collector and emitter of the second transistor (Mergens 1304 connected to collector and emitter of 310, see fig.14) and reducing the pull-up voltage when the control voltage rises (Mergens see [0060]). The rejection of claims 1 and 7 as obvious over Lee and Mergens is therefore, maintained.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (WO2016114416) (hereinafter “Lee”) in view of Mergens et al (20070058307)(hereinafter “Mergens”)
Regarding claim 1, Lee discloses an overcurrent protection circuit (330, fig.3) for a switching element turned (LSW) on/off based on a control voltage (signal from 340), and thus the overcurrent protection circuit (330) starts a protection operation (protection of LSW by 330, fig.3) of turning off the switching element (LSW, fig.3), Lee does not disclose the overcurrent protection circuit comprising: a first transistor that is a PNP bipolar transistor and has an emitter connected to the control voltage; and a second transistor that is an NPN bipolar transistor and has a base connected to a collector of the first transistor, a collector connected to a base of the first transistor and pulled up to a predetermined pull-up voltage, and a grounded emitter, wherein, when the control voltage exceeds a predetermined first threshold voltage, the first and second transistors are turned on, the control voltage is dropped by drop of the pull-up voltage, and thus the overcurrent protection circuit starts a protection operation of turning off the switching element.
Mergens teaches the overcurrent protection circuit comprising: a first transistor (312, fig.14) that is a PNP bipolar transistor ([0028]) and has an emitter (terminal of 312 coupled to 322) connected to the control voltage (voltage on 322); and a second transistor (310) that is an NPN bipolar transistor ([0028]) and has a base (base of 310) connected to a collector (collector of 312) of the first transistor, a collector (terminal of 310 connected to base of 312) connected to a base of the first transistor (base of 312) and pulled up to a predetermined pull-up voltage (VDD, fig.14), and a grounded emitter ([0029]), and a first capacitor (1304) that is connected to a collector (1304 connected to 310 at 334) and emitter of the second transistor (1304 grounded and terminal of 310 also grounded), the first capacitor reducing a change in the pull-up voltage (1304 reduce voltage at 1404) when the control voltage rises ([0060]), wherein, when the control voltage exceeds a predetermined first threshold voltage (voltage at 322 exceed a threshold, fig.14), the first and second transistors are turned on (312, 310, fig.14), the control voltage is dropped by drop of the pull-up voltage (VDD, fig.14). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Lee to include the overcurrent protection circuit of Mergens to provide the advantage of protecting the output transistor from damage during a surge in overcurrent.
Regarding claim 7, Lee discloses a switching circuit (LSW, fig.3) comprising an overcurrent protection circuit (330) for switching element turned on/off on the basis of a control voltage (voltage from 340) and a switching element (LSW, fig.7), and thus the overcurrent protection circuit (330) starts a protection operation (protection of LSW by 330, fig.3) of turning off the switching element (LSW, fig.3), Lee does not disclose wherein the overcurrent protection circuit comprising: a first transistor that is PNP bipolar transistor and has an emitter connected to the control voltage; and a second transistor that is NPN bipolar transistor and has a base connected to a collector of the first transistor, a collector connected to a base of the first transistor and pulled up to a predetermined pull-up voltage, and a grounded emitter; wherein when the control voltage exceeds a predetermined first threshold voltage, the first and second transistors are turned on, the control voltage is dropped by a drop voltage of the pull-up voltage. 
Mergens teaches the overcurrent protection circuit comprising: a first transistor (312, fig.14) that is a PNP bipolar transistor ([0028]) and has an emitter (terminal of 312 coupled to 322) connected to the control voltage (voltage on 322); and a second transistor (310) that is an NPN bipolar transistor ([0028]) and has a base (base of 310) connected to a collector (collector of 312) of the first transistor, a collector (terminal of 310 connected to base of 312) connected to a base of the first transistor (base of 312) and pulled up to a predetermined pull-up voltage (VDD, fig.14), and a grounded emitter ([0029]), and a first capacitor (1304) that is connected to a collector (1304 connected to 310 at 334) and emitter of the second transistor (1304 grounded and terminal of 310 also grounded), the first capacitor reducing a change in the pull-up voltage (1304 reduce the voltage at 1404) when the control voltage rises ([0060]), wherein, when the control voltage exceeds a predetermined first threshold voltage (voltage at 322 exceed a threshold, fig.14), the first and second transistors are turned on (312, 310, fig.14), the control voltage is dropped by drop of the pull-up voltage (VDD, fig.14). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Lee to include the overcurrent protection circuit of Mergens to provide the advantage of protecting the output transistor from damage during a surge in overcurrent.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Mergens and further in view of Abe et al (2019/0115771) (hereinafter “Abe”).
Regarding claim 5, Lee and Mergens disclose the overcurrent protection circuit according to claim 1, however they do not disclose further comprising: a control unit that generates the control voltage; and a voltage detector unit that detects the pull-up voltage, and outputs the detected voltage having been detected to the control unit as a first control signal for turning off the switching element.
Abe teaches further comprising: a control unit (513, fig.3)  that generates the control voltage (control signal from 513, fig.3); and a voltage detector unit (514,fig.3) that detects the pull-up voltage ([0006]), and outputs the detected voltage (signal from 514, fig.3) having been detected to the control unit as a first control signal (signal from 513, fig.3) for turning off the switching element (switching of 52, 53, fig.3). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Lee and Mergens to include the control unit of Abe to provide the advantage of minimizing consumption of current as result of overcharge detection.
Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for the indication of allowable subject matter: 	Claim 6 is indicated as containing allowable subject matter because prior art fails to teach or suggest, either alone or in combination all of the limitations of claim 6, especially  further comprising: a control unit that generates the control voltage; and a voltage detector unit that detects the pull-up voltage, and outputs the detected voltage having been detected to the control unit as a first control signal for turning off the switching element.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 3, the prior art of record in combination does not disclose the limitation: An overcurrent protection circuit for a switching element turned on/off on a basis of a control voltage, the overcurrent protection circuit comprising: a first transistor that is a PNP bipolar transistor and has an emitter connected to the control voltage; a second transistor that is an NPN bipolar transistor and has a base connected to a collector of the first transistor, a collector connected to a base of the first transistor and pulled up to a predetermined pull-up voltage, and a grounded emitter; and a time constant circuit connected in parallel to a collector and emitter of the second transistor, the time constant circuit including a resistor and a first capacitor, and adjusting a period of time from start to end of the protection operation by changing a time constant. Claim 4 is allowed based on dependency on claim 3.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BART ILIYA whose telephone number is (571)270-0644. The examiner can normally be reached M-F: 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THIENVU TRAN can be reached on (571)270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BART ILIYA/Examiner, Art Unit 2839                                                                                                                                                                                                        
/KEVIN J COMBER/Primary Examiner, Art Unit 2839